DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, lines 9-20, filed 8 September 2021, with respect to 1-2 and 10-13 have been fully considered and are persuasive.  The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012133711 (hereafter WO ‘711) has been withdrawn; and, the rejection of claims 10-13 under 35 U.S.C. 103 as being unpatentable over WO 2012/133711 (hereafter WO ‘711) as applied to claim 1 above has been withdrawn.

	Response to Amendment
	This is in response to the Amendment filed 8 September 2021.

Claim Rejections - 35 USC § 102
3.	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/133711 (hereafter WO ‘711) as applied to claim 1 above.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 10-13 under 35 U.S.C. 103 as being unpatentable over WO 2012/133711 (hereafter WO ‘711) as applied to claim 1 above has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
5.	Claims 1 and 4-20 are allowable over the prior art references of record.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1 is the inclusion of “an electrical characteristic sensor that measures an electrical characteristic of the one or more planar pouch battery cells while pressure is being applied by the plurality of pressure application components”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record, either alone or in combination.
Claims 4-13 are allowable because of their dependency upon claim 1.

The primary reason for the allowance of claim 14 is the recitation “determining the pressure pattern from the series of pressure patterns that optimizes performance, 
Claims 15-20 are allowable because of their dependency upon claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Thomas H. Parsons/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729